Title: To George Washington from James Monroe, 11 April 1794
From: Monroe, James
To: Washington, George


          
            Sir
            Philadelphia April 11. 1794
          
          My letter of the 8th, and to which I was on the succeeding day honored with a reply,
            was written in the belief that great exertions were made to convince you that it was the
            general wish of the community Colo. Hamilton should be appointed Envoy extra[ordinar]y
            to G. Britain upon the present occasion. As I knew that this was not the case, but on
            the contrary was persuaded that a great majority of the people of America would not only
            disapprove the nomination, but deem it likely to produce much mischief, I thought it
            consistent with the duty I owed the publick, and that respect I have always personally
            entertained for you, to apprize you of it. A knowledge of truths and even of opinions
            upon this subject, might be serviceable & could not be injurious; and in point of
            propriety I could perceive no difference in communicating them, as well against, as for
            a nomination: otherwise indeed than as the latter is the more pleasant service to the
            person rendering it. I am therefore happy to find that the part I have taken in this
            respect, was received in that confidential & friendly manner it was intended, and
            shall accordingly proceed to state to you in writing the objections which have occurred
            against the nomination.
          I am led to conclude from the liberal stile of your letter that you are willing I
            should state to you generally the objections which have been urged against it. Upon that
            principle this reply will be founded. In case however I have misapprehended your
            intention, I beg you to ascribe it to that consideration alone, and not to a desire to
            obtrude any opinions of mine upon you.
          
          That there exists among us a party, not to be slighted for its talents or numbers
            strongly attached to the British monarchy & nation, is a fact which I presume no
            address has been able to hide from your view. The demonstration of such a party is to be
            trac’d from an early period of the government, and is to be found in its uniform
            partiality for both upon every occasion which occurred; in declarations innumerable both
            in publick & private; but above all in its constant & systematic enmity to the
            French nation & revolution, of which latter disposition, not to go further back,
            sufficient proof has been furnished during the present session alone.
          This single consideration is sufficient to excite a suspicion of the views of this
            party. To patronize and support G. Britain when appear[an]ces would allow it, & when
            her dangerous projects are unmasked, & the publick mind wounded with accumulated
            injuries is inraged against her, and to discountenance France the friend and ally of
            America, in every instance, must have something in view unfriendly to the liberty &
            safety of these States.
          That Colo. Hamilton is a member of this party, active in its councils and devoted to
            its interests is generally and well known. The particular proofs of it are numerous,
            positive, & satisfactory. The free disclosure of his sentiments upon these subjects,
            in conversations, anonymous publications (known however to be his) and in his intrigues,
            have pretty generally explained his true character to the publick. Tis manifest that at present his prospects are founded upon the British &
            monarchic interests here alone, and in proportion as the confidence of the country has
            been withdrawn from him, he has more entirely thrown himself upon the support of the
            former.
          Should a person therefore of such character & principles be sent to England, and
            upon an occasion so attractive of the publick notice, it would not only furnish an
            opportunity for political intrigue against republicanism here, and against our
            connection with France, but as I have reason to believe, be regarded in America in a
            light, unfavorable to the authority appointing him. Nor could it fail to be viewed by
            France, in respect to the byas of our publick councils, otherwise than with the
            strongest jealousy and dissatisfaction. and if the mission should not succeed in its
            object, and a state of things ensue so as to require the friendship and co-operation of
            that country with this, our situation would be as mortifying as it would be alarming.
            nor could neither ask with propriety for aid, nor could she with
            pleasure grant it afterwards.
          That an understanding subsists at the present time between this party and the British
            administration is not improbable and generally inferred, from the late communications of
            Mr Pinckney. The footing of intimacy upon which it is known to stand with their minister
            here, is a circumstance which naturally cherishes the suspicion.
          That the views of this party have been latterly better understood by the community at
            large and its influence greatly diminished, is to be plainly seen, by the present state
            of the legislation. Indeed it is obvious that whenever any of those whose principles are
            best known, revolve back on their constituents, especially in the Senate, they are
            superseded. The publick mind is rapidly forcing its way in opposition to the views of
            this party and so far as a respect is due to that consideration a strong objection
            arises against the nomination.
          Perhaps it would be improper for me to suggest any doubt of the propriety of the
            mission itself. I wish however that it be not inferred that my judgment balances in its
            favor. on the contrary I consider it as liable to strong & serious objections, &
            which have not been removed by the most recent events.
          Since I have been plac’d here by my country you will do me the justice to remember that
            I have, at no time heretofour trespassed on yr attention. I have
            done so at present from a conviction of the importance of the present crisis, & the
            delicacy of the measure contemplated. and I trust you will be satisfied I have been
            induc’d to it from my regard for the publick interest & the most friendly &
            respectful considerations for yourself. I have the honor to be with the greatest respect
            & esteem yr Most obt & very humble Servant
          
            Jas. Monroe
          
        